Citation Nr: 0818128	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of left knee injury with traumatic arthritis, 
postoperative reconstructive surgery, from January 25, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of left knee injury with traumatic arthritis, 
postoperative reconstructive surgery, prior to January 25, 
2007.

3.  Entitlement to service connection for residuals of neck 
injury.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1973, and from January 1975 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1993, October 2004, December 
2005, and August 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The August 2007 rating decision increased the 
rating for the veteran's service-connected left knee disorder 
to 20 percent, effective from January 25, 2007.  The veteran 
has continued his appeal.  For greater clarity, the Board has 
separated the issue of entitlement to an increased rating 
into two issues, one which will address entitlement to a 
rating in excess of 20 percent for the veteran's left knee 
disability on and after January 25, 2007, and one which will 
address entitlement to a rating in excess of 10 percent prior 
to that date.  

With respect to the issue of entitlement to service 
connection for dental trauma, the Board finds that the RO has 
addressed the issue of entitlement to service connection for 
dental trauma for compensation purposes and not for treatment 
purposes, and statements from the veteran's representative at 
the time of the veteran's hearing in February 2007 indicates 
that the veteran may have also wished to raise the issue of 
entitlement to service connection for dental trauma for 
treatment purposes.  Consequently, the issue of entitlement 
to service connection for dental trauma for treatment 
purposes is referred to the RO for further consideration 
and/or adjudication.

The issues of entitlement to service connection for residuals 
of neck injury and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before and after January 25, 2007, left knee arthritis 
was manifested by noncompensable limitation of flexion with 
pain; limitation of extension has not been shown.

2.  Prior to January 25, 2007, residuals of left knee injury, 
postoperative reconstructive surgery were manifested by not 
more than slight lateral instability and recurrent 
subluxation.

3.  From January 25, 2007, residuals of left knee injury, 
postoperative reconstructive surgery have been manifested by 
moderate but not severe instability and recurrent 
subluxation.  

4.  Service connection for residuals of an ingrown tooth, to 
include the placement of a bridge, for compensation purposes 
is precluded as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent, but not greater, 
rating for left knee arthritis before and after January 25, 
2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007).  

2.  Prior to January 25, 2007, the criteria for a rating in 
excess of 10 percent for residuals of left knee injury, 
postoperative reconstructive surgery, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Diagnostic Code 5257 (2007).

3.  Since January 25, 2007, the criteria for a rating in 
excess of 20 percent for residuals of left knee injury, 
postoperative reconstructive surgery, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Diagnostic Code 5257 (2007).

4.  Dental trauma manifested by residuals of an ingrown 
tooth, to include the placement of a bridge, is not subject 
to service connection for VA compensation purposes.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran's claim for service connection for dental trauma 
was initiated prior to the enactment of the VCAA.  A February 
2007 RO letter advised the veteran of the VCAA, including the 
types of evidence and/or information necessary to 
substantiate his claim, and the relative duties of the 
veteran and VA in developing his claim.  The veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  This letter also advised the veteran of the bases 
for assigning disability ratings and effective dates.  The 
claim was then readjudicated in an August 2007 statement of 
the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran with respect to his 
claim for an increased rating for his left knee disorder in 
April 2004, prior to the initial RO decision that denied the 
claim in October 2004.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the April 2004 VCAA letter sent 
to the veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2004 VCAA notice letter advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claims, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the July 2006 
statement of the case.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Thus, given the April 2004 and July 2006 VA correspondence, 
the veteran is expected to have understood what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the report from the 
veteran's May 2004 VA rectum and anus examination, he 
maintained that his employment required a great deal of 
lifting, and that because of his left knee and back 
condition, he was unable to perform these activities.  
Similarly, at the time of his January 2007 VA joints 
examination and RO hearing in February 2007, the veteran 
reported difficulty in carrying out some of his 
responsibilities as a service or maintenance technician.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service, VA and private outpatient 
treatment records.  The veteran was also afforded multiple VA 
examinations to support his increased rating claim, and 
neither the veteran nor his representative has argued that 
the most recent VA examinations are inadequate for rating 
purposes or that the veteran's condition has worsened since 
these examinations.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  While the Board acknowledges that the veteran 
was not provided with an examination to determine whether any 
current dental disorder is related to active service, since 
there is no evidence of trauma to the veteran's jaw during 
service, there is no basis on which further examination could 
substantiate the claim.  Consequently, remand for such an 
examination is not warranted.  38 C.F.R. § 3.159(c)(4) 
(2007).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating for Residuals of Left 
Knee Injury with Traumatic Arthritis, Postoperative 
Reconstructive Surgery

Background

Service connection for residuals of left knee injury with 
traumatic arthritis, postoperative reconstructive surgery was 
established in a June 1992 rating decision, at which time a 
10 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  The 10 percent rating was 
thereafter continued in rating decisions in March 1993 and 
December 1996.  The veteran filed the subject claim for 
increased rating in April 2004.

VA outpatient records from July 2003 reflect that the veteran 
was using a grinder on a piece of metal when a shard went 
into his left leg.  The veteran was referred to a private 
physician for removal.  

VA rectum and anus examination in May 2004 revealed that the 
veteran was reportedly not currently working secondary to his 
back and left knee conditions.  He was in the process of 
finding employment that would require extended standing, 
lifting, carrying, bending, or stooping.  He stated that his 
left knee had become stiff and painful with repetitive use.  
The veteran did not use a knee brace.  The veteran presented 
to the examination room with a slight limp favoring his left 
leg.  On examination of the left knee, there were two scars, 
one six inches in length, the other four inches in length, on 
the anterior and lateral aspect of the left knee.  These were 
flat and hypopigmented and were nontender.  They also had no 
adverse effect on the range of motion of the knee and were 
not associated with any chronic skin changes.  There was a 
tender knot just below the "right knee," where there was a 
surgical screw for repair of internal ligament damage, and 
there was tenderness over the area.  The knee was tender to 
manipulation.  There was slight swelling of the knee and 
range of motion revealed 0 degrees of extension and 110 
degrees of flexion.  The knee was stable medially, laterally, 
anteriorly, and posteriorly; however, there was pain with 
manipulation of the knee.  Repetitive motion of the knee did 
not change the range of motion, but continued to produce pain 
with full extension and flexion.  X-rays revealed narrowing 
of the medial joint space.  The impression was traumatic 
arthritis of the "right" knee.  

VA outpatient records for the period of June 2004 to January 
2007 reflect that in December 2004, the veteran was referred 
to physical therapy for a knee brace.  The veteran complained 
of pain in the left knee, and stated that pain increased with 
standing/walking.  The veteran was fitted with an extra long 
elastic knee sleeve and was educated in safe wear and care of 
same.  He was also issued a wooden straight cane for weight 
bearing.  VA x-rays from August 2005 were interpreted to 
reveal moderate arthritic changes at the left knee joint and 
findings were noted to be similar to x-rays from July 2003.  
In July 2006, it was noted that the veteran had sustained an 
accidental gunshot wound to the left thigh two days earlier.  

VA joints examination in January 2007 revealed that the 
veteran injured his left knee during service in a motor 
vehicle accident in May 1988.  He subsequently had 
reconstructive surgery.  He eventually returned to full duty 
in the Navy with restrictions on running.  The veteran stated 
that they repaired the anterior cruciate ligament and the 
posterior cruciate ligament using a graft from the patella.  
He now complained of constant pain in the knee with swelling 
with increased use.  He had a knee brace which he used all 
the time and he had difficulty bending his knee.  He took 
medication twice daily which did not have side effects.  He 
denied any flare-ups of joint disease.  In addition to his 
left knee brace, he used a cane for ambulation.  His knee did 
not dislocate or sublux.  The veteran did not have 
inflammatory arthritis.  The veteran was employed as a 
maintenance technician which involved changing batteries.  He 
was able to do this with his knee but had difficulty when he 
had to get down on the floor to change a battery.  He did not 
have problems with daily activities.  

Physical examination of the right knee revealed multiple 
scars.  There was some medial and anterior cruciate laxity 
with positive anterior drawer sign and positive Lachman test.  
There was no lateral instability or subluxation.  There was 
minimal effusion, slight subpatellar crepitus with motion, 
and 0 to 105 degrees of flexion with pain at the extremes of 
flexion.  There was no objective evidence of pain and 
repetitive motion did not change anything.  X-rays of the 
knee revealed some arthritic changes with narrowing of the 
joint space.  In the sunrise view, there was a rather large 
spur on the patella which appeared to be in direct contact 
with the femoral condyle.  Surgical changes were noted above 
the anterior cruciate ligament reconstruction.  The overall 
impression was status post reconstructive ligament surgery 
left knee with traumatic arthritis.  In his discussion, the 
examiner stated that the veteran did seem to have some 
definite impairment in regard to his left knee.  He had 
limited motion as described above and pain.  He believed that 
his subjective complains were supported by objective physical 
findings on this examination.  The DeLuca standards could not 
be clearly delineated, but he believed that during a flare-
up, the veteran could have further limitation in the range of 
motion, amount of pain, and functional capacity.  

At his personal hearing in February 2007, the veteran 
testified that he had some instability in the knee, a feeling 
that it would lock, and an altered gait (transcript (T.) at 
p. 7).  He was unable to do certain tasks in his current 
occupation and this hindered his level of income (T. at p. 
8).  

VA treatment records for the period of April 2007 to November 
2007 reflect that in November 2007, the veteran complained of 
pain in the neck, knees and feet.  




Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  


Surgical Scars of the Left Knee

The Board will initially turn to the veteran's two surgical 
scars, one six inches in length, the other four inches in 
length, on the anterior and lateral aspect of the left knee.  
The evidence of record reflects that they are flat, 
hypopigmented, and nontender, and the veteran has not related 
any symptoms associated with these scars.  Thus, the Board 
finds that the evidence is against a compensable rating for 
the veteran's surgical scarring at any point in time.  There 
is no evidence that this scarring limits the function of the 
veteran's left knee under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007), and there is no evidence at any time that the 
scars are painful on examination, so as to make the veteran 
eligible for a 10 percent rating under Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  In addition, 
although the scars are noted to be hypopigmented, they have 
at no time been described as disfiguring, poorly nourished, 
deep, ulcerative, or to cover a sufficient area so as to 
entitle the veteran to a compensable rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
and 7803 (2007).  Consequently, the Board must conclude that 
a preponderance of the evidence is against a compensable 
rating for the veteran's residual surgical scars on the left 
knee.


Degenerative Arthritis of the Left Knee before and after 
January 25, 2007

Both before and after January 25, 2007, while the evidence of 
record reflects no limitation of extension, and only some 
noncompensable limitation of flexion with pain at the 
extremes of motion, there is x-ray evidence of arthritis.  
Therefore, since a 10 percent rating may be assigned for 
noncompensable limitation of motion of the left knee joint 
with arthritis and pain under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2007), the Board finds that a 10 percent, 
but not greater, separate rating is warranted for arthritis 
of the left knee both before and after January 25, 2007.  The 
Board's review of the evidence of record does not reflect any 
basis for a higher rating for the veteran's arthritis of the 
left knee.  The Board's review of the range of motion of the 
left knee also does not reflect any limitation of flexion or 
extension that would permit a compensable rating under either 
Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).  At worst, the veteran has flexion 
limited to 105 degrees and extension limited to 0 degrees.  
Extension limited to 0 degrees warrants a 0 percent rating 
under Diagnostic Code 5261, and flexion limited to 105 
degrees does not even meet the criteria for a 0 percent 
rating under Diagnostic Code 5260.  Therefore, there is no 
basis to award a higher and/or separate rating for limited 
flexion or extension.  See VAOPGCPREC 9-04.  Moreover, to the 
extent the veteran has now received a rating for limited 
motion based on arthritis, the Board would be prohibited from 
assigning separate ratings for flexion and extension based on 
the same symptomatology.  38 C.F.R. § 4.14 (2007).  There is 
also no additional uncompensated loss of motion that would 
permit a higher or separate rating based on pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Again, the range of motion of the left knee 
is noncompensable under Diagnostic Codes 5260 and 5261, and 
the newly assigned 10 percent rating is based upon painful 
motion and functional impairment.


Entitlement to a Rating in excess of 10 percent for Left Knee 
Instability prior to January 25, 2007, and in excess of 20 
percent since January 25, 2007

The Board does not find that a higher rating is warranted for 
moderate or severe recurrent subluxation or lateral 
instability prior to January 25, 2007 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  More specifically, VA examination in May 
2004 revealed that while there was some pain with 
manipulation of the knee and tenderness over the area of the 
surgical screw required to repair the veteran's internal 
ligament damage, the veteran's knee was found to be stable 
medially, laterally, anteriorly, and posteriorly.  In 
addition, although the record indicates that the veteran was 
issued an elastic knee sleeve and a wooden straight cane for 
weight bearing in December 2004, there were no medical 
findings of left knee instability or subluxation at this 
time. 

The Board also finds that a preponderance of the evidence is 
against a rating in excess of 20 percent for left knee 
instability from January 25, 2007.  January 25, 2007 VA 
examination did reveal some medial and anterior cruciate 
laxity with positive anterior drawer sign and positive 
Lachman test, but there was no lateral instability or 
subluxation.  The preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent under 
Diagnostic Code 5257.  


Extraschedular Consideration

Finally, although the veteran has reportedly been unable to 
do certain activities of lifting and bending at least in part 
because of his left knee disability, the record reflects that 
the veteran has been able to maintain employment as a service 
technician with some accommodation of the veteran's left knee 
limitations.  Therefore, based on the veteran's overall 
symptoms and limitations specifically related to the left 
knee, the Board cannot conclude that the disability picture 
is so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with the 
veteran's employment, as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321(b).  The record does not 
reflect any recent or frequent hospital care, and any 
interference in the veteran's employment is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  Consequently, the evidence in 
this case does not warrant referral of the case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  


III.  Entitlement to Service Connection for Dental Trauma

Background

Service dental records from the veteran's active service 
reflect significant treatment for various dental problems, 
but no treatment for loss of teeth or other disability due to 
an injury to the jaw.  In addition, examination at the time 
of service entry in November 1969 revealed six missing teeth 
and six missing teeth were again noted at the time of the 
veteran's annual physical examination in June 1989 (the same 
teeth were also noted as missing with the exception that 
tooth 32 was identified as missing instead of 31).  
Evaluation of the mouth at the time of annual examination in 
June 1989 and retirement examination in November 1990 also 
revealed normal findings.  

Initial post-service VA examination of the oral cavity in 
July 1991 was within normal limits.  

In the veteran's March 1994 notice of disagreement with the 
March 1993 rating decision which initially denied service 
connection for dental trauma, the veteran asserted that 
service medical records indicated major dental repairs were 
performed and that they should be considered service 
connected.  

At the veteran's personal hearing in February 2007, the 
veteran testified that during his initial period of active 
service, he had an ingrown tooth removed (T. at p. 5).  
Thereafter, he was left with a hole which was eventually 
filled in with a bridge around 1975 (T. at p. 5).  The 
problem originated from an ingrown tooth and not blunt trauma 
(T. at p. 6).  He felt that he should be service-connected 
for treatment of these teeth (T. at p. 6).  


Analysis

With respect to the veteran's claim for service connection 
for dental trauma arising out of the removal of an ingrown 
tooth and placement of a bridge, although service connection 
may generally be established for a disability resulting from 
disease or injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007)), 
an exception to the general rule is applicable to dental 
disabilities.  According to the statute and regulation, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2007).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2007).

In addition, even if the Board were to concede that the 
veteran received the dental treatment as alleged, service 
connection may not be established for compensation purposes 
for missing or damaged teeth.  The Board finds, therefore, 
that entitlement to VA compensation benefits for the 
extraction of an ingrown tooth and residuals of that 
treatment is also not shown as a matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2007).  The medical 
evidence does not show that the veteran experienced any 
damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In summary, there is no basis to grant service connection for 
dental trauma for VA compensation purposes as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, as 
was noted earlier, in the event the veteran wishes to 
continue to pursue a claim for such disability for treatment 
purposes, the matter is referred to the RO for appropriate 
adjudication.


ORDER

Entitlement to a separate 10 percent, but not greater, rating 
for arthritis of the left knee before and after January 25, 
2007, is granted, subject to the regulations applicable to 
the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of left knee injury, postoperative reconstructive surgery, is 
denied.

Entitlement to a rating in excess of 20 percent for residuals 
of left knee injury, postoperative reconstructive surgery, 
since January 25, 2007, is denied.  

Entitlement to service connection for dental trauma is 
denied.


REMAND

Turning to the remaining issues of entitlement to service 
connection for hypertension and residuals of neck injury, the 
record reflects current diagnoses of disability with respect 
to each of the claims.  In addition, service treatment 
records reflect multiple elevated blood pressure readings, 
and that a history of hypertension was noted at the time of 
the veteran's retirement examination in November 1990, and 
the veteran has asserted that he sustained injury to his neck 
in vehicular roll-over accidents in 1978 (the records 
indicate the accident occurred in 1976) and 1988, and when he 
rolled under an aircraft in 1984 (the records indicate the 
veteran struck his head in an incident involving an aircraft 
in June 1983).  

Therefore, the Board finds that the veteran should be 
provided with appropriate examinations to determine whether 
it is at least as likely as not that any current hypertension 
and neck disorder are related to the veteran's active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
January 2007.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any neck 
disability.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any neck disability is 
related to the veteran's active 
service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

3.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of his 
hypertension.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's 
hypertension is related to the 
veteran's active service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


